DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made to the amendment received 1/3/2021.
Claims 1-2, 4, 6, 8-10, 13-14, 19, 23, and 26-35 have been amended. Claim 3, 5, 7, 11-12, 15-18, 20-22, and 24-25 have been cancelled. Claims 1-2, 6, 8-10, 13-14, 19, 23, and 26-35 are pending and addressed below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 6, 10, 13, 26-27, 30-31 and 32 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the body” in line 2. There is insufficient antecedent basis for the claim. For examination purposes, the body will be read as –a body--. 
Claim 2, 4, 6, 10, 13, 26, 27, 30, 31, and 33 inherit the issue of indefiniteness from claim 1 by nature of its dependency. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 8, 10, 26-27, 29, 30, 32-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siegel (U.S. Patent No. 5062269) in view of Genis (U.S. Patent No. 5090409)
Regarding claim 1, Siegel teaches:
A wearable thermal device for quick therapeutic treatment to a part of the body comprising: a containment pack (Col. 1, lines 49-50; Fig. 1, cooling vest 20 read as containment pack; the preamble (“for quick therapeutic treatment to a part of the body” is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure)
said containment pack contains a preloaded first material; (Col. 2, lines 1-5)
a port provides opening into said containment pack, (Col. 1, lines 56-59; Fig. 1, inlet tube 26)
said port has fitting with a flange sealed to said containment pack; 
and said port is configured to accept an introduced second material at an end user selected time to create a chemical thermal reaction when combined with said preloaded first material. (Col. 2, lines 2-5; Col. 2, lines 51-63; end user selected time read as when a cooling effect is desired)
Although Siegel discloses a port with a cap, Siegel does not explicitly disclose a port having a flange sealed to said containment pack. 
In related therapeutic pack art, Genis teaches a port-cap structure that allows a cap to be screwed into place via threading. Genis further teaches wherein the port has fitting with flange sealed to said containment pack (Col. 5, lines 3-8; Fig. 2, flange 25). It would have been obvious to one of ordinary skill in the art to have modified the device of Siegel to incorporate the port-cap structure of Genis, wherein the port cap structure has a flange sealed to the containment pack in order provide a waterproof seal at the device opening when the cap is screwed into place. By doing so, spillage and leakage of internal contents when the cap is closed can be avoided.
Regarding claim 4 and 32, the Siegel/Genis combination teaches:
The wearable thermal device for quick therapeutic treatment to a part of the body of claim 1 (described above).
The targeted temperature wearable device of claim 8 (described below) 
wherein said at port has at least one valve. (Genis, Col. 4, lines 5-11)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Siegel based on the teachings of Genis to incorporate a valve in order to 
Regarding claim 8, the Siegel/Genis combination teaches:
A targeted temperature wearable device comprising: a containment pack of a selected volume; Page 20 of 23 (Siegel, Col. 1, lines 49-50; Fig. 1, cooling vest 20; any volume, such as a vest that fits the front of the body, can be read as a selected volume)
 said containment pack contains a selected amount of preloaded first material; (Siegel, Col. 2, lines 1-5)
a port provides opening into said containment pack, (Siegel, Col. 1, lines 56-59; Fig. 1, inlet tube 26)
said port has fitting with a flange sealed to said containment pack; (Genis, Col. 5, lines 3-8; Fig. 2, flange 25)
said port is configured to accept an introduced second material at an end user selected time to create a chemical thermal reaction and a selected amount of thermal mass when combined with said selected amount of preloaded first material. (Siegel, Col. 2, lines 2-5; Col. 2, lines 51-63; end user selected time read as when a cooling effect is desired)
Genis teaches a port-cap structure that allows a cap to be screwed into place via threading. Genis further teaches wherein the port has fitting with flange sealed to said containment pack (Col. 5, lines 3-8; Fig. 2, flange 25). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Siegel to incorporate the port-cap structure of Genis, wherein the port cap structure has a flange sealed to the containment pack in order provide a waterproof seal at the device opening when the cap is 
Regarding claim 10, the Siegel/Genis combination teaches:
The wearable thermal device for quick therapeutic treatment to a part of the body of claim 1 (described above)
wherein said containment pack has a selected volume containing a selected amount of said preloaded first material to create a selected amount of thermal mass. (Siegel, Col. 2, lines 51-65; read as broadly as claimed, the vest is read as a selected volume, preloaded first material creates thermal mass)
Regarding claim 26, the Siegel/Genis combination teaches:
The wearable thermal device for quick therapeutic treatment to a part of the body of claim 1 (described above)
has at least one fastener. (Siegel, Col. 2, lines 16-25)
Regarding claim 27, the Siegel/Genis combination teaches:
The wearable thermal device for quick therapeutic treatment to a part of the body of claim 1 (described above)
wherein said flange has a port structure closing mechanism selected from a sealed and/or removeable closing cap (Genis, Col. 4, line 67-Col. 5, line 14)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the port of Siegel based on the teachings of Genis to incorporate a sealed and/or removeable closing cap in order to ensure a waterproofing seal when the cap is threaded/screwed closed (Genis, Col. 5, lines 9-14). 
Regarding claim 30
The wearable thermal device for quick therapeutic treatment to a part of the body of claim 1 (described above)
wherein said containment pack has at least one volume deflector. (Siegel, Col. 2, lines 36-39; Fig. 1, horizontal tubings 21; read as broadly as claimed, any part of the device that moves a volume of fluid. Thus, the horizontal tubing, can be interpreted as a volume deflector, since the tubing helps move the fluid)
Regarding claim 33, the Siegel/Genis combination teaches:
The wearable thermal device for quick therapeutic treatment to a part of the body of claim 1 (described above) 
has more than one containment pack. (Siegel, Col. 2, line 66-Col. 3, line 3; more than one containment pack read as back vest)
Regarding claim 34, the Siegel/Genis combination teaches:
The targeted temperature wearable device of claim 8 (described above) 
wherein said port flange has a port structure closing mechanisms selected from a sealed and/or removable closing cap. (Genis, Col. 4, line 67-Col. 5, line 14)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the port of Siegel based on the teachings of Genis to incorporate a sealed and/or removeable closing cap in order to ensure a waterproofing seal when the cap is threaded/screwed closed (Genis, Col. 5, lines 9-14). 
Regarding claim 35, the Siegel/Genis combination teaches:
The targeted temperature wearable device of claim 8 (described above) 
wherein said containment pack has at least one volume deflector. (Siegel, Col. 2, lines 36-39; Fig. 1, horizontal tubings 21; read as broadly as claimed, any part of the device 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Siegel/Genis combination in further view of Owens (U.S. Patent No. 4800867).
Regarding claim 2, the Siegel/Genis combination teaches the targeted temperature wearable device for quick therapeutic treatment to a part of the body of claim 1 (described above). The Siegel/Genis combination does not explicitly disclose the port having a screen. 
In related thermal treatment art, Owens teaches using device directed to ventilating, cooling or warming an individual’s feet (Owens, Col. 1, lines 66-68). Owens describes using a filter adjacent the opening (Owens, Col. 4, lines 50-51). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Siegel/Genis combination based on the teachings of Owens to incorporate the port having at least one screen in order to reduce the intake of foreign matter into the system while providing the same result of circulating fluid to cool a part of the body (Owens, Col. 4, lines 50-51).

Claims 6, 13, 28, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Siegel/Genis combination in further view Lennox (U.S. PGPub. No. 20040158303).
Regarding claims 6 and 28, the Siegel/Genis/Lennox combination teaches:
The wearable thermal device for quick therapeutic treatment to a part of the body of claim 1 (described above)
The targeted temperature wearable device of claim 8 (described above)
 The Siegel/Genis combination does not explicitly disclose a thermal insulation layer. 

has a thermal insulation layer. (Lennox, Para. 0195; Fig. 38, outer liner 409)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Siegel/Genis combination based on the teachings of Lennox to incorporate a thermal insulation layer in order to contain the thermal energy to the treatment device. 
Regarding claim 13, the Siegel/Genis/Lennox combination teaches:
The wearable thermal device for quick therapeutic treatment to a part of the body of claim 1 (described above)
where said port is connected to an external thermal treating device. (Lennox, Para. 0080)
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the Siegel/Genis combination based on the teachings of Lennox to incorporate an external thermal treating device in order to adjust to control body cooling during operation (Lennox, Para. 0080). 
Regarding claim 31, the Siegel/Genis/Lennox combination teaches:
The wearable thermal device for quick therapeutic treatment to a part of the body of claim 1 (described above)
has at least one temperature sensor. (Lennox, Para. 0077, 0079)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Siegel/Genis combination based on the teachings of Lennox to incorporate a body temperature sensor in order to monitor and control body cooling over long periods of time (Lennox, Para. 0080-0081). 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Siegel/Genis/NPL Reference 1  (Omnifit Solvent Safety Bottle Caps) combination in further view of Owens (U.S. Patent No. 4800867).
Regarding claim 9, the Siegel/Genis/NPL Reference 1 combination teaches the extendable temperature wearable device of claim 19 (described below). The Siegel/Genis/NPL Reference 1 combination does not explicitly disclose the port having a screen. 
In related thermal treatment art, Owens teaches using device directed to ventilating, cooling or warming an individual’s feet (Owens, Col. 1, lines 66-68). Owens describes using a filter adjacent the opening (Owens, Col. 4, lines 50-51). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Siegel/Genis/NPL Reference 1 combination based on the teachings of Owens to incorporate the port having at least one screen in order to reduce the intake of foreign matter into the system while providing the same result of circulating fluid to cool a part of the body (Owens, Col. 4, lines 50-51).

Claims 14 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Siegel/Genis/NPL Reference 1  (Omnifit Solvent Safety Bottle Caps) combination in further view of Lennox.
Regarding claim 14, the Siegel/Genis/NPL Reference 1 combination teaches the extendable temperature wearable thermal device of claim 19 (described below). The Siegel/Genis combination does not explicitly disclose a temperature sensor. 
In related thermal treatment art, Lennox teaches:
has at least one temperature sensor. (Lennox, Para. 0077, 0079)

Regarding claim 23, the Siegel/Genis/ NPL Reference 1/Lennox combination teaches:
The extendable temperature wearable device of claim 19 (described above)
has a thermal insulation layer. (Lennox, Para. 0195; Fig. 38, outer liner 409)
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the Siegel/Genis/NPL Reference 1 combination based on the teachings of Lennox to incorporate a thermal insulation layer in order to contain the thermal energy to the treatment device. 

Claims 19 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siegel in view of Genis in further view of NPL Reference 1 (Omnifit Solvent Safety Bottle Caps). 
Regarding claim 19, Siegel teaches:
An extendable temperature wearable device comprising: a containment pack; (Col. 1, lines 49-50; Fig. 1, cooling vest 20 read as containment pack)
said containment pack has of at least one volume deflector; (Siegel, Col. 2, lines 36-39; Fig. 1, horizontal tubings 21; read as broadly as claimed, any part of the device that moves a volume of fluid. Thus, the horizontal tubing, can be interpreted as a volume deflector)
said containment pack contains a preloaded first material; (Siegel, Col. 2, lines 1-5)
a port provides opening into said containment pack, (Siegel, Col. 1, lines 56-59; Fig. 1, inlet tube 26)
and said port is configured to accept an introduced second material at an end user selected time to create a thermal mass when combined with said preloaded first material (Siegel, Col. 2, lines 2-5; Col. 2, lines 51-63; end user selected time read as when a cooling effect is desired)
Siegel does not explicitly disclose a port having a flange or all the details of the closing cap.
In related therapeutic pack art, Genis teaches a port-cap structure that allows a cap to be screwed into place via threading. Genis further teaches:
said port has fitting with a flange sealed to said containment pack; (Col. 5, lines 3-14; Fig. 2, flange 25)
said closing cap is part of or detachable from said fitting; (Genis, Col. 4, line 67-Col. 5, line 14)
It would have been obvious to one of ordinary skill in the art to have modified the device of Siegel to incorporate the port-cap structure of Genis, wherein the port cap structure has a flange sealed to the containment pack and is detachable from said fitting in order provide a waterproof seal at the device opening when the cap is screwed into place. By doing so, spillage and leakage of internal contents can be avoided when the cap is closed. 
Genis teaches a closing cap with a valve to introduce pressurized air or other medium (Col. 15-18; Fig. 5, valve 41, cap 40). However, the Siegel/Genis combination does not explicitly disclose the closing cap having two valves.
In related closing cap art, NPL Reference 1 teaches a closing cap with two valves; (Pages 4-5). Therefore, it would have been obvious to one of ordinary skill in the art to have modified the Siegel/Genis combination based on the teachings of NPL Reference 1 to incorporate a 
Regarding claim 29, the Siegel/Genis/NPL Reference 1 combination teaches:
The targeted temperature wearable device of claim 19 (described above)
has at least one fastener. (Siegel, Col. 2, lines 16-25)
Response to Arguments
Applicant's arguments filed 2/10/2022 with respect to the rejection of the claims, see page 2, have been fully considered but they are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. In further response to applicant's argument based upon the age of the references, contentions that the reference patents are old are not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references.  See In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977).
Applicant's arguments filed 2/10/2022 with respect to the rejection of the claims have been fully considered but they are not persuasive.
In regards to claim 1, see page 3, Applicant argues that the rationale to modify Siegal to include a flange of Genis to avoid spillage is improper since Siegel does not suggest or disclose a spillage problem, the Examiner respectfully disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Genis explicitly discloses using a heat-sealed flange in order to provide a waterproof sealing when the cap is threaded fully into the port (Genis, Col. 5, line 3-14). Thus, there is motivation to use the heat-sealing port-cap arrangement of Genis when the cap is closed.
Applicant further argues that Genis has a spillage problem and solves it with a towel to remove any medium that may have spilled outside of the bladder. Genis explicitly recites “Upon filling, and securement of the cap, the outside of the bladder may be towel dried so as to remove any of the medium that may have spilled” (Col. 5, lines 56-61). Genis simply recognizes that there is the potential of spillage when filling up any container, whether that be a cup, water-bottle, etc., which can be easily cleaned using a towel. In this case, Genis merely uses a towel to clean spills when the cap is open and prevents spills via the heat-sealed flange configuration when the cap is closed. The Examiner has cited the flange of Genis to provide a waterproof seal when the cap is fully on, which provides motivation to incorporate this port-cap configuration into the device of Seigel. Although the flange cannot solve spillage when the cap is open, since the contents of a container can be removed when turning the device upside down, Genis’s flange can create a waterproof seal when the cap is closed. 
Applicant further argues that tightness of fit is not reference in the prior art, see page 3-4. However, Applicant has not claimed any “tight fitting” element in claim 1. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., tightness of fit) are not recited in the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As recited above, the Examiner’s motivation to provide a tight-fitting port, as suggested by Genis, would provide a heat-sealed flange and waterproof seal when the cap is closed (Genis, Col. 5, line 3-14). This would prevent the contents of the device from leaving the container at undesirable times. 
Applicant further argues that the reading of “a containment pack of a selected shape is unreasonable and improper” on page 4, however, the Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., four basic shapes with associated structure and function to wrap around or be worn on a part of the body) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns
Applicant argues on page 4-5 that Examiner provides no reasonable motivation to combine flange of Genis to Siegel and that the Examiner is looking for a problem where none exists. For similar reasons disclosed above, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Genis explicitly discloses using a heat-sealed flange in order to provide a waterproof sealing when the cap is threaded into the port (Genis, Col. 5, line 3-14). Thus, as disclosed above, one of ordinary skill in the art would look to Genis for a heat-sealing port-cap arrangement to prevent leakage when the cap is threaded into the port.
Regarding Applicant’s argument that Genis fails to add Siegel’s solid endothermic reactant and is thereby unobvious, see pages 5-6, the Examiner respectfully disagrees. In response to applicant's argument based upon the age of the references, contentions that the reference patents are old are not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references.  See In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977). In claim 1, Genis is only used to teach the port-cap relationship, which would provide a waterproof seal using the flange. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims
Applicant’s arguments that Maher voids Examiner’s assertion of obviousness, see pages 6-7, with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on Maher in the present rejection.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, see page 7, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made (the filing date of the instant application), and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
Regarding Applicant’s argument of indicia of non-obviousness, see pages 7-8, the Examiner fully considers the Affidavit filed on 9/9/2021 date, but does not find the Affidavit persuasive in showing the how the instant invention overcomes the prior art because the affidavit is not directed to the claim language.
Regarding Applicant’s argument the Examiner demonstrates hindsight, since the Siegel/Genis combination had not happened for three decades, see pages 8-9, the Examiner respectfully disagrees. As disclosed above, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge leaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Further, in response to applicant's argument based upon the age of the references, contentions that the reference patents are old are not impressive absent a showing In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977). 
Applicant’s arguments directed to Liao, see pages 8-9 are moot, since Liao is not cited in the Examiner’s rejection.
Regarding Applicant’s argument that Genis and Maher fail to incorporate teachings of Seigel and Siegel/Genis, see page 9, it is noted that the rejection of claim 1 discloses the claimed elements taught by Siegel in view of Genis, without any teachings of Maher. Further the Applicant has not shown how the references have failed to solve the same problem nor has the Applicant specifically pointed out how the language of the claims patentably distinguishes them from the cited references.
Regarding Applicant’s arguments that the claimed invention uncovers a substantial knowledge gap in acute burn traumas, see pages 9-10, the Examiner notes that the Applicant does not incorporate this ‘knowledge gap’ into the language of the claims nor are the claims directed to burn treatments. Thus, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., knowledge gap, acute burn trauma) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Regarding Applicant’s argument of industry praise and professional recognition, see page 10, the Examiner fully considers the Affidavit filed on 9/9/2021 date, but does not find the Affidavit persuasive in showing the how the instant invention overcomes the prior art because the affidavit is not directed to the claim language.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, see page 11, it is noted that the features upon which applicant relies (i.e., emergency treatment in injuries and traumas) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In regards to claim 8, that Siegel does not teach the recited claim language, see pages 11-12, the Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a therapeutic amount of heat to be removed to achieve a target therapeutic temperature for a part of the body the selected shape and volume is applied to, based on, in part, a selected amount of preloaded first material” or “matching amount of heat removed from a part of the body to a desired temperature to treat a part of the body” or “target temperatures needed or desired for thermal therapeutic application of an appendage of body part is used to determine the amount of thermal mass” wherein the “target temperature are controlled by specifying the amount of thermal reaction”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Instead, claim 8 merely recites two material used to “create a thermal reaction and a selected amount of thermal mass when combined”, which is taught by Siegel, Col. 2, lines 2-5, Col. 2, lines 51-63). The preamble is read as broadly as claimed to which a target temperature device In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Regarding Applicant’s argument that Genis teaches away from placing a screen into a port structure, see page 12, the Examiner respectfully disagrees. The Examiner disagrees on two fronts: [1st] there is no indication that Genis is undesiring of incorporating a screen and [2nd] as per MEPP 716.01(c) ‘[t]he arguments of counsel cannot take place of evidence in the record.’ In re Schulze, 
Applicant’s arguments with respect to claim(s) 2, 9 and 19, see pages 12-14 have been considered but are moot because the new ground of rejection does not rely on the Lennox reference to teach the screen.
Applicant’s arguments with respect to claim(s) 19 and Maher, see page 14, have been considered but are moot because the new ground of rejection does not rely on the Maher reference.
In regards to claims 19, 30 and 35, Applicant argues that the Examiner’s reading of the volume deflector is improper and makes no sense, see page 15, however the Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., volume deflectors consist sealed lines of limited permeability, sealed portions of containment pack. Providing a selected amount of volume to control flow or pooling, separate compartments) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns
Applicant’s arguments with respect to claim(s) 4, 27 and 34, see page 15, have been considered but are moot because the new ground of rejection does not rely on any Siegel, but on the Siegel/Genis combination. 
Applicant’s arguments in the conclusion, see pages 16-18 have been addressed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662. The examiner can normally be reached M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794